Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 allowed.

The following is an examiner’s statement of reasons for allowance:

	None of the cited prior art teach or suggest, a memory allocation logic configured to: in response to a memory allocation request from a memory allocation requestor,
generating, by memory allocation logic, a slab identifier and a hash function identifier indicating a hash function, wherein the slab identifier indicates a memory region associated with a base data size; and
providing, to the memory allocation requestor, a bit string comprising the slab identifier and the hash function identifier.

The cited prior art contains instances where slab allocators were used in memory allocation. Slab allocation is a known method of allocating memory such that the unit of allocation is of a particular size [Kim, 0034], generally matching the size of objects to be stored. Slab allocation has been used in the implementation of key-value stores, where a hash function may be used on an input key to produce a value for indexing and retrieving a corresponding value [Kim, 0056]. Kim, however, fails to disclose use of a plurality of hash functions and similarly fails to disclose inclusion of a hash function identifier in communications with a memory allocation requestor.

	With regard to the presence of multiple hash functions in a system, Dade discloses that Cuckoo hashing is an implementation which uses multiple hash functions to provide a plurality of candidate locations for each entry [0006, 0022-0023]. Each hash function corresponds to a bucket, which may contain a number of slots [0024-0025]. However, Dade similarly fails to disclose an allocator which returns both a slab identifier and a hash function identifier in the form of a bit-string to the requestor.
Song US 2012/0136846 recognizes that multiple hash functions may be applied for insert and retrieval operations for the purpose of improving the probability of locating an empty slot [0035]. When attempting to locate an empty slot, an identifier of which hash function was used to produce the index value for the slot is stored in a memory. When retrieving the element (e.g, a key [0027]) from the slot, the provided key (e.g., logical address) is input into the plurality of hash functions to produce a plurality of indexes to a plurality of slots, as well as to a lookup table to obtain the identifier of the particular hash function that was used to store the element. Hence, the key and the hash function identifier are used to uniquely identify the slot the element was stored at, in a similar manner as in the claims.
However, Song contrasts with the claimed implementation where the allocator returns a bit string comprising both a slab identifier and a hash function identifier – in Song, the key is used as the input to the hash functions as well as to look up the hash function that was used to select the slot. Hence, the hash function identifier does not appear to be returned to the requestor, but rather is stored in memory 115 which does not appear to be part of the requestor. In contrast, the claims specifically recite returning (providing) a bit string comprising both the slab identifier and the hash function identifier to the memory allocation requestor.
Accordingly, none of the cited prior art of record appear to teach, suggest, or provide motivation to modify a slab allocator such as that of Kim, modified to accommodate multiple hash  a bit-string comprising the slab identifier and the hash function identifier to the memory allocation requestor.
Accordingly, claim 1 is allowed.
Claims 2-20 recite similar subject matter and are allowed on similar grounds.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEWY H LI whose telephone number is (571)272-8714.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/HEWY H LI/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136